ORIGINAL
                                                                              FILED IN
         RECEIVED IN
       The Crurt of Appeals     IN THE COURT OF APPEALS FOR             The Court ofAppeals
           Sixth District
                            THE SIXTH COURT OF APPEALS DISTRICT             Sixth District
          JAN 2 8 20.15             TEXARKANA, TEXAS
                                                                           MAN 2 8 2015
      Texarkana,Texas
         arkana, Text
 Debra Autrey, Clerk                                                     Texarkana, Texas
                                                                       Debra K. Autrey, Clerk

CAROL PASELK


                   Appellant                  §
                                              §      Case No. 06-14-00047-CV
vs.                                           §
                                              §
JUSTICE OF THE PEACE,                         §
PRECINCT 1, YVONNE KING                       §
                                              §
                   Appellee                   §




                            APPELLANT'S MOTION FOR REHEARING




         TO THE HONORABLE SIXTH COURT OF APPEALS COMES NOW,
Appellant, Carol Paselk, in the interest of justice and fairness, brines her "Motion For
Rehearing," and humbly asks this Honorable Court to reconsider their Opinion in the
matter of the Petition For Certiorari and the necessity to vacate the already null and void
"Order Awarding Possession of Seized Horses" (hereinafter the "Order") issued by
Justice of The Peace, Precinct 1, Yvonne King, in violation ofAppellant Carol Paselk's
Constitutionally protected and guaranteed rights. In support hereof, Appellant shows the
following:


Appellant's Motion For Rehearing                                         pg 1 of 25 pages
»




        1. Rather than "re-state" and "re-write" all the violations committed against

           Appellant Paselk's Constitutionally protected and guaranteed rights, and re-

           include all the EXHIBITS already provided to this Court, Appellant hereby

           incorporates the following items into this Motion For Rehearing, the same as if set

           forth verbatim herein:



              1. Petition For Writ of Certiorari (C.R. pgs. 5-60)


              2. Motion To Vacate Void Order (C.R. pgs. 111-130)


              3. Supplement of Brand New Case Law (C.R. pgs. 135-146)


              4. Appellant's Amended Brief, filed in this case.


              5. Appellant's Reply Brief


              6. Challenge To Constitutionality of State Statute, filed in this case.


              7. All other documents Appellant has filed in this Appeal, Case No. 06-14-

                 00047-CV



       2. All of the arguments, citations of law, and exhibits contained in the above

          mentioned documents are considered to be incorporated into the language of this

          Motion For Rehearing, as if mentioned for each item listed herein.



    Appellant's Motion For Rehearing                                          pg 2 of25 pages
   3. Appellant's Brief in this case was sent to the Court on August 29, 2014.


   4. Appellant's Amended Brief in this case was sent to the Court on September 9,

       2014.



   5. Appellant has filed this Appeal, to appeal the denial of her Petition For Writ of

       Certiorari by the Hopkins County Court (C.R. pg. 5), and denial of her Motion To

       Vacate Void Order Issued By The Justice Court (C.R. pg. Ill) seeking relief from

       the already null and void "Order" issued by the justice court. (C.R. pg. 55)


   6. Article 14, Section 1 of the Texas Constitution, and Texas Govt. Code 601.005

       require all Appellate Court Judges to file a sworn, notarized Oath of Office Form

       2204 with the Secretary of State, before taking the oral oath, and before taking

       office. The Oath of Office is a declaration made by the Appellate Judge that he or

      she will preserve, protect, and defend the Constitution and laws of the United

       States, and of the state of Texas. The actual language of oath contains the

       following:



               IN THE NAME AND BY THE AUTHORITY OF THE STATE OF
               TEXAS, I,                . do solemnly swear (or affirm), that I wiE
               faithfully execute the duties of the office of
               or the State of Texas, and will to the best of my ability preserve,
               protect and defend the Constitution and laws of the United States,
               and of this State, so help me God.
               Signature of Officer
               [bold and underline emphasis added.]     (See EXHIBIT No. 1)

Appellant's Motion For Rehearing                                          pg 3 of25 pages
   7. Since the Judges of this Court have all sworn an oath to "preserve, protect, and

       defend the Constitution and laws of the United States, and of this State" they are

       obligated by the Taxpayers to do exactly that. Paselk is a taxpayer whom the

       Judges of this Court have sworn to protect.


   8. The Constitution of the United States was created to protect the citizens from

       infringement upon their rights by the "government".


   9. Article 6, Clause 2 of the United States Constitution is known as the Supremacy

       Clause, which establishes the United States Constitution, federal statutes, and

      treaties as "the supreme law of the land."


   10. Appellant has clearly, concisely, and with established case law shown this Court

      that the "Order" which is the subject of this case, is issued in complete violation

      of this Appellant's Constitutionally protected and guaranteed rights. The main

      violations of this Appellant's Constitutionally protected rights, spelled out at

      length in the items incorporated into this Motion For Rehearing in point No. 1

      above, include, but are not limited to:


          1. The Warrant For Animal Seizure is an outlawed "general warrant"

             prohibited, and in violation ofAppellant's protected rights, by the 4th



Appellant's Motion For Rehearing                                         pg 4 of25 pages
              Amendment of the U.S. Constitution, as well as Article 1, Section 9 of the

              Texas Constitution, Texas Code of Criminal Procedure, Chapter 18, and

              Texas Health & Safety Code 821.022(a). This Court has failed to address

              this serious issue.



          2. No Veterinarian was on-site at the time of the seizure to professionally

              evaluate ANY horse and establish its condition BEFORE it was taken from


              Appellant's property, thus NO chain of custody of the evidence (horses) was

              established, and therefore NO admissible evidence can be established, in

             violation ofAppellant's Constitutionally protected and guaranteed rights

             under the 4th, 5th, and 14th Amendments. This Court has failed to address

             this serious issue.



          3. The horses were immediately removed from Hopkins County by private

             citizens who had no court order authorizing their removal and no court

             order specifying the manner in which the animals were to be kept, all in

             violation of Texas Code of Criminal Procedure § 18.10 and § 18.11, which

             violates Paselk's protected and guaranteed rights under the 4th, 5th, and 14th

             Amendments. This Court has failed to address this serious issue.



          4. Private citizens, who have no "official" capacity or authority, and who have

             ONLY obtained permission to operate "tax-free" and operating under the


Appellant's Motion For Rehearing                                          pg 5 of 25 pages
              guise of animal welfare, conducted unwarranted, unauthorized searches and

              seizures of blood and fecal samples in violation of Paselk's 4th amendment

              protections and violation of right to privacy protections of the 9th and 10th

              amendments. This Court has failed to address this serious issue.



          5. Photos of horses found six days AFTER they were removed from Paselk's

              farm show horses in good condition were taken, nullifying the "Order" and

             nullifying the allegation that these horses had been cruelly treated. In fact,

             the photos document that they were intentionally housed by their so called

             "rescuers" in conditions to cause them to become injured. This Court has

             failed to address this serious issue.



          6. Appellant was provided NO proper notice of which particular animal was to

             be the subject of the "hearing" held in layman non-lawyer Justice of the

             Peace Yvonne King's court, in violation of Paselk's protected and

             guaranteed rights under the 5th and 14th Amendments. The only notice

             Paselk received was stated, "to determine whether THE animal has been

             cruelly treated." NO Thoroughbred breed horses were listed on the Warrant

             or on the Application, yet supposedly King considered each and every

             Thoroughbred horse taken from Appellant's farm, obviously without notice

             proper notice to Paselk. NO geldings were listed on the Application or the



Appellant's Motion For Rehearing                                          pg 6 of 25 pages
             Warrant, yet supposedly Kind considered the two geldings which were

             taken from Paselk's farm, obviously without proper notice to Paselk. Any

             reasonably minded person can NOT tell which particular horse was to be

             the subject of the hearing held in King's court, based on the ONLY notice of

             this hearing found on the face of the Warrant, especially when horses in

             good condition were wrongfully included in the "Order", in direct violation

             of Texas Health & Safety Code § 821.023(g), and in violation of Paselk's

             Constitutionally protected and guaranteed rights under the 5th and 14th

             Amendments. This Court has failed to address this serious issue.



          7. No reasonably minded person can possibly know WHICH animal was to be

             the subject of the hearing, as noticed on the face of the Warrant, especially

             when animals in good condition were taken from Paselk's farm, and not

             returned in compliance with THSC § 821.023(g). This Court has failed to

             address this serious issue.



          8. There is NO way to justify the "Order" as it was written to take 57 horses

             from Paselk, which includes horses in good condition, in the face of the

             following:


                    1. The fact that there was NO professional Veterinarian on-site to

                       provide professional evaluation of the condition of any horse


Appellant's Motion For Rehearing                                         pg 7 of 25 pages
                       before it was removed from the farm. Without this professional

                       evaluation BEFORE their removal, there is no way for the State to

                       PROVE that the condition of the horses was not intentionally

                       altered AFTER they were removed. In fact, photos taken 6 days

                       AFTER the horses were taken clearly show the intention to

                       intentionally alter the condition of at least 12 stallions.


                    2. In his official eyewitness report, Sgt. Tanner Crump states: "I do

                       not feel that the horses are in need of immediate care or removal

                       from the owner", (C.R. pg. 44) Crump further stated, "Not all of

                       the horses were poor...Most of the horses that were poor were

                       older horses and it is expected that they would not look as good as

                       horses that were younger."(C.R. pg. 44)


                    3. Testimony of State's witness Melanie DeAeth; founder and

                       president of True Blue Animal Rescue (R.R., State v. Paselk,

                       CR0926723 & CR0926724, Vol. 3 of 6, pg., lines 4-7), when

                       asked by defense attorney Steve Lilley "How much assistance did

                       you offer my client?" DeAeth responded, " " I think I got the

                       board to approve purchasing $200. worth of hay, and then we

                       approved purchasing 25 wormers." Yet, DeAeth and others had



Appellant's Motion For Rehearing                                         , pg 8 of 25 pages
                       lied to Hopkins County Sheriff Department they had been

                       supplying continuing support for Paselk for months, to instigate

                       the seizure, which they became the sole beneficiaries of.


                    4. Chief Deputy Ricky Morgan Testified, " She would probably still

                       have the horses today because she was attempting to feed them"

                       as his response to learning that the "rescues" were not truthful.

                       (R.R. State v. Paselk, CR0926723 & CR0926724, Vol. 3 of 6, pg.

                       285, line 25, and pg. 286, line 1.)(EXfflBIT No. 2) Photos of hay

                       purchased and fed shown as EXHIBIT No. 1 of Appellant's Reply

                       Brief, clearly shows that the State's witnesses were lying that they

                       were withdrawing support from Paselk, when they testified to

                       only a one time offer of support that was delivered 4 months

                       before the seizure! DeAeth or none of the other States witnesses

                       provided any ongoing support for Paselk, this their claims were

                       simply lies to the court.


                    5. Photos of Hay and grain in the barn on 05/03/2009 and again on

                       05/09/2009, along with receipts presented to court, clearly show

                       that Paselk was providing for the horses at the time they were

                       seized. (EXHIBITNO. 1 -Appellant's Reply Brief).



Appellant's Motion For Rehearing                                         pg 9 of 25 pages
             This Court has failed to address these very serious issues, which very

             clearly show that Paselk was not cruelly treating any horses, and which

             verify that the "Order" is in fact invalid, and null and void.


          9. Paselk has never been given her right to a Trial by Jury, which is

             INVIOLATE. This denial of her right to a Trial by Jury affecting this

             matter of her property rights, is in complete violation of her

             Constitutionally protected right guaranteed by the 5th and 14th Amendments,

             and is very succinctly upheld in Granger v. Folk; citing Clayton v. Clayton.

             This Court has failed to address this serious issue.


   11.This Court attempts to justify their refusal to acknowledge the blatant violations

      ofAppellant Paselk's Constitutionally protected and guaranteed rights, by

      referring to their upholding of misdemeanor convictions against Paselk,

      determined 5 months AFTER this "Order" was issued, even in the face of so many

      violations of this Appellant's Constitutionally protected and guaranteed rights, it is

      appalling. Not only do those convictions have NOTHING to do with this "Order"

      issued 5 months BEFORE any trial against Paselk for allegations of misdemeanor

      cruelty to a livestock animal, but IF this "Order" had been properly vacated, as it

      should have been at the time it was issued, there would be NO convictions against

      this Appellant. With ALL DUE RESPECT and REVERENCE for the honor and



Appellant's Motion For Rehearing                                          pg 10 of 25 pages
      sanctity of the long standing institution of this honorable Court ofAppeals, this

      Appellant is still compelled to state: for the Judges to attempt to stand on

      convictions that ANY Taxpayer can see have been obtained in absolute violation

      of numerous of this Appellant's Constitutionally protected and guaranteed rights is

      not only a serious affront to the honor of the institution known as the Texas Court

      ofAppeals, but it is also a serious affront to the SOLEMN Oath sworn by the

      Judges of this Court, and a serious affront to Almighty God, before whom the

      Judges of this Court have made their sworn Oath. It is the job of the Judges to

      administer Justice, and to preserve, protect, and defend the rights of this Appellant

      which are protected and guaranteed by the U.S. The Judges of this honorable

      Court have not been hired to seek a way to deny this Appellant the protections and

      guarantees she is entitled to under the Constitution of the United States. This

      Court has failed to address this serious issue.



   12.The Statutory scheme and the manner of its implementation in this case constitute

      government action so arbitrary that it violates Plaintiffs protected rights to due

      process. The "Order" which is the subject of this case, is illegal and is issued by

      arbitrary government action. This Court has failed to address this serious issue.


   13. Section 241 of Title 18 of the US Code is the civil rights conspiracy statute.

      Section 241 makes it unlawful for two or more persons to agree together to injure,



Appellant's Motion For Rehearing                                         pg 11 of 25 pages
      threaten, or intimidate a person in any state, territory or district in the free exercise

      or enjoyment of any right or privilege secured to him/her by the Constitution or

      the laws of the Unites States, (or because of his/her having exercised the same).

      Unlike most conspiracy statutes, Section 241 does not require that one of the

      conspirators commit an overt act prior to the conspiracy becoming a crime. The

      offense is punishable by a range of imprisonment up to a life term or the death

      penalty, depending upon the circumstances of the crime, and the resulting injury,

      if any. The actual language of TITLE 18, U.S.C., SECTION 241 states:


             "If two or more persons conspire to injure, oppress, threaten, or
             intimidate any person in any State, Territory, Commonwealth,
             Possession, or District in the free exercise or enjoyment of any right
             or privilege secured to him by the Constitution or laws of the United
             States, or because of his having so exercised the same;... They shall
             be fined under this title or imprisoned not more than ten years, or
             both; and if death results from the acts committed in violation of this
             section or if such acts include kidnapping or an attempt to kidnap,
             aggravated sexual abuse or an attempt to commit aggravated sexual
             abuse, or an attempt to kill, they shall be fined under this title or
             imprisoned for any term of years or for life, or both, or may be
             sentenced to death."

      Paselk contends that the actions and conduct of those involved in this case borders

      on violations of USC Title 18, Section 241. This Court has failed to address this

      very serious issue.


   14. In making their denial of this Appellant's Petition For Writ of Certiorari, and

      ultimately their denial of this Appellant's Motion To Vacate Already Void Order"


Appellant's Motion For Rehearing                                            pg 12 of 25 pages
      this Court is holding to a non-jurisdictional Rule - TRCP Rule 579 - rather than to

      uphold and defend the Constitutionally protected an guaranteed rights of this

      Appellant, which this court has been organized and sustained by the Taxpayers to

      protect. The Florida Supreme Court has shown their very deep wisdom and their

      loyalty to their duty to their sworn oath to preserve, protect, and defend the

      Constitution of the U.S., which is to ultimately to preserve and protect, and defend

      the rights of this Appellant protected and guaranteed by the U.S. Constitution. In

      a case where a Petition For Writ of Certiorari was filed two years after final

      judgment, The Florida Supreme Court upheld:


             "We are, therefore, confronted with the dilemma as to whether we
                   ahere stnctiv to the Rule and denv jurisdiction to the petitioner
             on the merits, or whether we will waive the Rule and exercise our
             constitutional responsibility to take jurisdiction of the case. Where a
             rule which is not jurisdictional, but directory only, conflicts with the
             justice of the case, it is justice and not the rule which must prevail.
             Rules should implement rather than prevent the administration of
             justice." Atlantic Coast Line R. Co. v. Mack, 64 So. 2d 304 (Fla. S.Ci.
             1952).

      This Court has failed to address this serious issue.



   15.This Court's denial ofAppellant's Petition For Writ of Certiorari and ultimately

      Motion To Vacate Already Void Order, is this Court's denial that TRCP Rule 579

      is a "directive" only and is not jurisdictional. Although this Court has the

      prerogative to waive the Rule or not, in the face of such blatant violations of

      Paselk's Constitutionally protected and guaranteed rights, it becomes quite plain

Appellant's Motion For Rehearing                                          pg 13 of 25 pages
      that this Court MUST exercise its constitutional responsibility to take jurisdiction

      of this case so that Justice may be administered in this case and the Writ of

      Certiorari issued. This Court's denial of Paselk's Petition For Writ of Certiorari


      based solely on the procedural directive of TRCP Rule 579 is preventing the true

      and correct administration ofjustice, the preservation, protections, and defense of

      the Constitution of the United States, and is in complete denial of Paselk's

      Constitutionally protected and guaranteed rights. In this case, Justice and NOT

      the Rule must prevail. This Court has failed to address this serious issue.


   16. It is now this Court's responsibility to consider if they agree with the Florida

      Supreme Court that (1) Justice rather than the Rule must prevail, and (2) if they

      have the duty and responsibility to exercise their sworn constitutional

      responsibility to take jurisdiction of the case, so that Justice may prevail. This

      Court has failed to address this serious issue.



   17.This Court must must address the issue of whether TRCP Rule 576 must be


      upheld, no matter what, in denial of this Court's sworn duty and responsibility to

      protect and defend this Appellant's Constitutionally protected and guaranteed

      rights. This Court has failed to address this serious issue.


   18. The Court fails to consider that an "Order" issued by a layman non-lawyer J.P.

      court is NOT "res judicata". You, as a Judge, are a human being who has been


Annellant's Motion For Rehearing                                          oa 14 of 25 Daaes
      given the Title and office BY the Trust of your constituents. You have sworn

      before Almighty God, that you will preserve, protect, and defend the Constitution

      of the United States, which means preserving, protecting, and defending the

      Constitutionally protected and guaranteed rights of the people whom you serve.

      After seeing everything in the documents listed in the first point of this Motion

      For Rehearing (point No. 1 above), there are four questions that not only this

      Appellant, but the Taxpayers of Texas believe you MUST answer:


          1. "What reason can you now give that will justify you NOT granting

             Appellant Paselk's Petition For Writ of Certiorari, in the face of all the

             clearly demonstrated, evidenced, and upheld violations of Paselk's

             Constitutionally protected and guaranteed rights?"


          2. "Do you REALLY believe that a layman, non-lawyer Justice of the Peace,

             such as Yvonne King, who has only two years of college education, has the

             education, training in Constitutional law, and lawful right to "Order" an

             entire herd of horses simply be given to private citizens, (who possess no

             authority other than permission to operate tax-free), without providing the

             inviolate right to a trial by jury, in a court proceeding lasting only a few

             hours, and including horses in good condition in that "Order", in direct

             violation of the protections codified by the Legislature found in Texas



Appellant's Motion For Rehearing                                          pg 15 of 25 pages
             Health & Safety Code § 821.023(g)?"


          3. "What reason can you now give that will justify NOT vacating the "Order"

             which includes taking horses in good condition, in direct violation of the

             protections codified by the Legislature found in Texas Health & Safety

             Code § 821.023(g)?"


          4. The "Order" gives the entire herd of horses to private citizens operating

             "tax-free". The State, nor the Taxpayers of this State, have received NO

             benefit from the "Order" which simply gives an entire herd of horses to

             private citizens, who have used these horses for their own gain. How does

             this Court justify NOT vacating the "Order" when this "Order" has NOT

             benefited the State or the Taxpayers of this State in any way?"


      This Court has failed to address these very serious issues, for which Paselk and

      the Taxpayers of the State of Texas are waiting an answer.


   19. This Court has NOT provided any answer to this Appellant's Challenge to the

      Constitutionality of State Statute, which can not be denied, in the face of such

      serious violations of Constitutionally protected and guaranteed rights as have been

      perpetrated against Paselk. This Court has a sworn duty, responsibility, and

      obligation to the Taxpayers and before Almighty God to provide answers to the

      very real and very serious questions presented by the Challenge to the

Appellant's Motion For Rehearing                                        pg 16 of 25 pages
       Constitutionality of State Statute filed in this case, which focuses on the

       Constitutionality of THSC 821. This Court has failed to address this serious

       issue.




   20. The Court attempts to justify their denial of Paselk's Petition For Writ of

       Certiorari by stating in footnote No. 2 on page 2 of the "Opinion" ... "we upheld

       both convictions"... yet this Court does NOT address the fact that the convictions

       were obtained in violation of Paselk's Constitutionally protected rights 5 months

       AFTER the "Order", which is the subject of this case, was issued. The

       misdemeanor convictions themselves are a violation of historically held "human

       rights" and were obtained in violation of Paselk's Constitutionally protected and

       guaranteed rights. The misdemeanor convictions violate Paselk's

       Constitutionally protected rights and must be set aside. The misdemeanor

      convictions are a violation of Paselk's Constitutionally protected property and

      liberty rights. The Court is obligated to look at this "Order" without any

      reference to the misdemeanor convictions 5 months AFTER the "Order" was

      issued. The issuance of the "Order" was a violation of Paselk's Constitutionally

      protected and guaranteed rights, as well as in violation of Texas Health & Safety

      Code 821.023(g), 5 months BEFORE any judgment of conviction was issued.


   21 .This Court has failed to address the fact that horses in good condition were



Appellant's Motion For Rehearing                                          pg 17 of25 pages
       wrongfully taken from Paselk in violation of the protections of Texas Health &

       Safety Code 821.023(g). The Court has never addressed this very serious issue,

       which has already been determined by the Court in Gracia v. State (footnote 1),

       where the Court held that animals not found to have been cruelly treated were

       returned to the owners. This Court has the duty, and responsibilty to uphold their

       sworn oath to preserve, protect, and defend the Constitution of the US, and also

       the Constitution and laws of the State of Texas. Texas Health & Safety Code

       821.023(g) very clearly states, "The The court SHALL order the animal returned

       to the owner if the court does not find that the animal's owner has cruelly treated

       the an\ma\ ."[capitals, bold, and underline emphasis added] The word SHALL is

       not arbitrary, and can NOT be ignored. The Legislature very clearly made its

       intent known by using the word SHALL. King failed to adhere to the directive of

       SHALL ORDER, and wrongfully included horses in good condition in the

      "Order". As such, the "Order" is invalid, null and void, and must be immediately

      vacated!    This Court has failed to address this very serious issue.


   22.In their Opinion, the Court makes many statements for which there has never been

      any "evidence" presented. This Court has failed to address this serious issue.


   23.This Court states, "After the hearing, King determined that Paselk had cruelly

      treated fifty-seven horses, divested her of ownership of the animals, and ordered



Appellant's Motion For Rehearing                                         pg18 of25 pages
      them to be given to the True Blue Animal Rescue and the Bluebonnet Equine

      Rescue Service. See Tex. Health & Safety Code Ann. § 821.023(d), (e) (West

      2010). First of all, King has NEVER produced any documentation to show that

      she in fact considered each and every animal as being cruelly treated. According

      to Tex. Health & Safety Code 821.023(g), and as upheld in Gracia v. State, King

      has NEVER produced any documentation to show that each and every horse was

      found to have been cruelly treated, in what manner the horse was found to have

      been cruelly treated, and what evidence and documentation prove that the

      particular horse was cruelly treated. King is obligated to issue an Order to return

      animals that were in good condition, according to Texas Health & Safety Code

      821.023(g). Photos of horses found at the Bartley Auction & Stockyard six days

      AFTER being removed from Paselk's farm show horses in good condition were

      taken from Appellant Paselk's farm.


         1. In his official eyewitness report, Sgt. Tanner Crump states: "I do not feel

             that the horses are in need of immediate care or removal from the owner",


             (C.R. pg. 44) Crump further stated, "Not all of the horses were poor...Most

             of the horses that were poor were older horses and it is expected that they

             would not look as good as horses that were younger."(C.R. pg. 44)

         2. Testimony of State's witness Melanie DeAeth; founder and president of

            True Blue Animal Rescue (R.R., State v. Paselk, CR0926723 &


Appellant'sMotion For Rehearing                                         pg 19 of 25 pages
             CR0926724, Vol. 3 of 6, pg., lines 4-7), when asked by defense attorney

             Steve Lilley "How much assistance did you offer my client?" DeAeth

             responded, " " I think I got the board to approve purchasing $200. worth of

             hay, and then we approved purchasing 25 wormers." Yet, DeAeth and

             others had lied to Hopkins County Sheriff Department they had been

             supplying continuing support for Paselk for months, to instigate the seizure,

             which they became the sole beneficiaries of.

          3. Chief Deputy Ricky Morgan Testified, " She would probably still have the

             horses today because she was attempting to feed them" as his response to

             learning that the "rescues" were not truthful. (EXHIBIT No. 2) Photos of

             hay purchased and fed shown as EXHIBIT No. 1 ofAppellant's Reply

             Brief, clearly shows that the State's witnesses were lying that they were

             withdrawing support from Paselk, when they testified to only a one time

             offer of support that was delivered 4 months before the seizure!


          4. All of these items show that King could NOT find all 57 horses to have

             been cruelly treated, therefore according to Tex. Health & Safety Code

             821.023(g) King was obligated to order horses returned to Appellant. The

             "Order" is NOT valid because it takes horses in good condition from

             Appellant Paselk, in violation of the protections of THSC 821.023(g), and

             this Court has the duty, and responsibility according to their Sworn Oath

Appellant's Motion For Rehearing                                        pg 20 of 25 pages
              before the Taxpayers of this State and before Almighty God, to so state.


                                       CONCLUSION



       For these reasons, Appellant Paselk humbly prays that this honorable Court will

grant her Motion For Rehearing, Petition For Writ of Certiorari, and her Motion To

Vacate Void Order, and immediately vacate the already null and void "Order Awarding

Possession of Seized Horses" issued May 20, 2009, by Justice of The Peace, Precinct 1,

Yvonne King, which wrongfully includes the taking of horses in good condition, which

directly violates the protections codified by the Legislature in Texas Health & Safety

Code 821.023(g). The fact that horses in good condition were wrongfully included in

the "Order" in violation of Texas Health & Safety Code 821.023(g), has nothing to do

with misdemeanor convictions against Paselk issued 5 months later. The violations of

Order according to THSC 821.023(g), along with the complete violation of Paselk's

Constitutionally protected and guaranteed rights are what this Court must concern itself

with in this case. This Court is obligated to vacate the "Order" based on the fact that

horses in good condition were wrongfully included in the "Order", in direct violation of

the protections codified by the Legislature in THSC 821.023(g), and upheld by this

Court in Gracia v. State (footnote 1). Appellant also requests this Court order such

other and further relief, at law or in equity, to which Appellant is justly entitled.

Appellant Paselk further requests that this honorable Court will review all ofAppellant's



Appellant's Motion For Rehearing                                            pg 21 of 25 pages
submissions to the Justice Court and the County Court requesting vacating of this

"Order" if this Court feels it needs more indepth information.




                                        Respectfully Submitted,




                                        Carol Paselk
                                        Pro Se Appellant
                                        P.O. Box'l284
                                        Emory, Texas 75440
                                        (940)435-3210




                           CERTIFICATE OF COMPLIANCE



         Pursuant to TRAP Rule 9.4(i)(3), in making this Certificate of Compliance, I am
relying on the word count provided by the Libre Office 4.2.5.2 computer software used
to prepare this document. In compliance with TRAP Rule 9.4(i)(2)(B), according to the
Libre Office word-count function, this Appellant's Motion To Vacate Void Order
contains 4,937 words. In compliance with TRAP 9.4(e), the typeface used in this
Motion is no smaller than 14-point, except for footnotes, whibji are no smaller than 12-
point.



                                        Carol Paselk. Pro Se Appellant
                                        P.O. Box 1284
                                        Emory, Texas 75440

Appellant's Motion For Rehearing                                         pg 22 of 25 pages
                              CERTIFICATE OF SERVICE


      I certify that a true and correct copy of the foregoing "Motion For Appellant's
Amended Brief has been sent by first class USPS mail to Justice of The Peace, Precinct
1, Yvonne King, 128 MairvStseet, Suite K, Sulphur Springs, TX 75482, on the
 (>^dav of               ^H^*—                                                    EXHIBIT No. I




      Form ?::04     Rev. 10/1011                                                  This space reserved for office
                                                                                                 use
      Submit ro:
      SECRETARY OF STATE
      Government Filings Section
      P O Box 12887
      Austin, TX 78711-28S7
      512-463-6334                                 OATH OF OFFICE

      Filing Fee: None

     TN THE NAME AND BY THE AUTHORITY OF THE STATE OF TEXAS,
     I,                                                   , do solemnly swear (oraffirm), thatI willfaithfully
      execute the duties of the office of                                                                        of
      the State of Texas, and will to the best of ray abilitypreserve, protect, and defend the Constitution and laws
     of the United States and of this State, so help me God.


                                                       Signatureof Officer




          State of
          County of
          Sworn to and subscribed before me
          this                                           day of                            20

                          (seal)
                                                       SignatureofNotary Public or Other Officer
                                                       Administering Oath

                                                       Printed or Typed Name

                                                                                     Print             Reset




          Form     2204




Appellant's Motion For Rehearing                                                                       pg 24 of 25 pages
                                                          EXHIBIT No. 2



                                                                                                                285
                                 STATE VS.         PASELK -   VOLUME       3 OF   6 -   10/27/09


                                 week's      time.

                           2            A.         Weil, at that particular time when Sergeant

                            3    Crump went out there, he didn't now of any history of
                           4     Ms. Paselk.          He kind of felt sorry for her, and from

                           5     what she was telling him, he was going to give her

                           6     time to -- he saw feed.             He saw wormer.                 He didn't

                           7     y.nav anything about the rescue group's prior dealings
                           8     with her, and she just wasn't doing anything. I mean,

                           9     the day we went out to serve the seizure papers, the
                       10        feed was still there, and the wormer was still there

                       n         in the bucket, and she hadn't even attempted to do

                       12        anything.         So after Lieutenant Turner and I had

                       13        discussed it, we just kind of took it upon our own to
                       14        go see Ms. Rabe and get the seizure papers because the
                       15        horses would be starved to death.

                       16               Q.          And on the flip side of that, if what she
                       17        had told Mr. Crump compared to what we knew of the

                       18        rescue groups and their involvement had been true, if
                       19        they were still going to work with her, if there was
                       20       going to continue to be a supply of food or wormer, if
                       21       what she had told Mr. Crump he wrongly or rightly
                       22       believed, if that were true, would you have a
                      23        different opinion?

                      24 A. I would have.         She would probably still have
                      25        the horses today because she was attempting to feed


                                      KSYLA   B.     rcott.   ecu,   DPP                    (21i(   531-9-121




                                                                                                                       2   S 6
                 STATE          VS.    PASELK         -   VOLUME       3    OF    6     -    10/27/09


             1   thera.

             2                                     MS.    RABE:        I    will        pass        Che   witneoe.

             3


             4   RV   MR         I,.TT,T,RY




Appellant's Motion For Rehearing                                                                                      pg 25 of 25 pages